Citation Nr: 0126681	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  99-09 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability (other than inadequate personality 
disorder and post-traumatic stress disorder).

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for inadequate 
personality disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant has verified active service in the Air Force 
from August 1961 to November 1961.  This case comes before 
the Board of Veterans' Appeals (the Board) on appeal from a 
January 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board notes that the claim of entitlement to service 
connection for a nervous condition, namely an inadequate 
personality, had originally been denied by a rating action 
issued by the RO in June 1966 that was not timely appealed by 
the appellant.  The June 1966 rating decision therefore 
represents the last final denial of that issue on the merits 
and is also the last final decision on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996), Glynn v. Brown, 6 Vet. App. 
523 (1994).

The Board further notes that the claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
had originally been denied by a rating action issued by the 
RO in February 1996 that was not timely appealed by the 
appellant.  The February 1996 rating decision therefore 
represents the last final denial of that issue on the merits 
and is also the last final decision on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996), Glynn v. Brown, 6 Vet. App. 
523 (1994).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  A psychiatric disorder, other than a personality 
disorder, was not diagnosed in service.

3.  Competent medical evidence documenting that the appellant 
has an acquired psychiatric disorder (other than a 
personality disorder or PTSD) that is related to his service 
is not of record. 

4.  Competent medical evidence documenting that the appellant 
had a psychosis that was manifest to a degree of 10 percent 
or more within a year of his final separation from active 
military service is not of record.

5.  An inadequate personality was diagnosed in service.

6.  An unappealed June 1966 RO rating decision denied the 
appellant's claim for service connection for an inadequate 
personality disorder.

7.  Additional evidence submitted since the June 1966 rating 
decision does not bear directly and substantially on the 
issue under consideration, and is not by itself, or in 
conjunction with evidence previously submitted, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

8.  An unappealed February 1996 RO rating decision denied the 
appellant's claim for service connection for PTSD.

9.  The appellant had verified active duty in the Air Force 
from August 24, 1961 to November 27, 1961, a total of 95 
days.

10.  The appellant did not have combat service, overseas 
service, or Vietnam service.

11.  Competent medical evidence documenting the existence of 
any current diagnosis of PTSD is not of record.

12.  Additional evidence submitted since the February 1996 
rating decision does not bear directly and substantially on 
the issue under consideration, and is not by itself, or in 
conjunction with evidence previously submitted, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability (other than inadequate 
personality disorder and PTSD), to include dysthymia and/or 
an anxiety disorder, was not incurred in or aggravated during 
the appellant's active service and a psychosis may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§  1101, 1110, 1131, 1154 (West 1991 & Supp. 2001); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)); 38 C.F.R. 
§§ 3.102, 3. 303, 3.304, 3.307, 3.309 (2001); 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001).

2.  A personality disorder, to include inadequate 
personality, borderline, narcissistic and antisocial 
personality traits, is not a disease within the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2001).

3.  The June 1966 rating decision that denied the appellant's 
claim for service connection for a nervous disorder diagnosed 
as inadequate personality is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2001).

4.  The evidence received subsequent to the June 1966 rating 
decision is not new and material, and it does not serve to 
reopen the appellant's claim for service connection for a 
nervous disorder diagnosed as inadequate personality.  
38 U.S.C.A. § 5108 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (codified as amended at 38 U.S.C.A. § 5100 
et seq. (West Supp. 2001)); 38 C.F.R. § 3.156(a) (2001); 66 
Fed. Reg. 45,620 et seq. (Aug. 29, 2001).

5.  The February 1996 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2001).

6.  The evidence received subsequent to the February 1996 
rating decision is not new and material, and it does not 
serve to reopen the appellant's claim for service connection 
for PTSD.  38 U.S.C.A. § 5108 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)); 38 C.F.R. 
§ 3.156(a) (2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal stems from a January 1999 rating decision that 
denied service connection for an inadequate personality 
disorder.  In August 2000, the Board considered the appeal 
and determined that there was a procedural deficiency with 
respect to the claim for service connection that had to be 
resolved prior to appellate consideration of the matter.  The 
Board determined that the issues on appeal were whether new 
and material evidence had been submitted to reopen claims for 
service connection for an inadequate personality disorder and 
for PTSD.  The third issue was entitlement to service 
connection for a psychiatric disability, other than 
inadequate personality or PTSD.  

The remand directed the RO to obtain additional medical 
evidence from the VA Medical Center pertaining to psychiatric 
treatment and issue a Supplemental Statement of the Case 
readjudicating the claims.  In the October 2001 Informal 
Hearing presentation, the appellant's representative stated 
that the RO had taken all actions listed in the August 2000 
Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board concurs and the case is ready for appellate review.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  By virtue of 
the prior rating decisions, the January 1999 rating decision, 
and the Statement of the Case and Supplemental Statement of 
the Case issued during the pendency of this appeal, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his claims for service connection.  In March 
1995 the appellant was issued a letter that detailed the 
evidence necessary to substantiate a claim for service 
connection for PTSD.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, and in fact, it 
appears that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  Service medical records for the period of 
verified service were previously obtained and associated with 
the claims folder.  The RO made multiple attempts to verify 
any additional periods of active service through the National 
Personnel Records Center (NPRC).  No additional periods have 
been verified nor has the appellant produced any other DD 
Form 214.  The RO made efforts between 1966 and 1995 to 
develop additional service medical records.  No more service 
medical records were found.  Based on these efforts, the 
inability to verify any additional active service, and the 
notation in the service medical records that there was no 
prior military service, the Board finds that additional 
service medical records do not exist and further efforts to 
obtain them would be futile.  The appellant was notified in 
December 1995 that no more service medical records were 
available.  The appellant identified treatment at VA Medical 
Centers and this evidence was obtained by the RO, including 
psychiatric treatment records from the VA Medical Centers in 
Tuscaloosa and Birmingham.  The appellant has not referenced 
any unobtained evidence that might aid in substantiating any 
of his claims or that might be pertinent to the bases of the 
denials of his claims.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  A medical 
examination for compensation claims must be conducted when 
the evidence shows that the claimant has a current disability 
that may be associated with the claimant's active service and 
there is insufficient medical evidence to make a decision on 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C.A. § 5103A).  The appellant was afforded 
a VA psychiatric examination in May 1995.  No additional 
examination is necessary since there is no competent medical 
evidence that a post-service diagnosis of anxiety disorder or 
dysthymia might be associated with the appellant's 95 days of 
active service.  Furthermore, the RO has developed medical 
evidence that includes psychiatric examinations and therefore 
there is sufficient medical evidence to make a decision on 
the claim.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

The Veterans Claims Assistance Act specifically states that 
nothing in this section shall be construed to require the 
Board to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A (f)).  If a 
petition to reopen a claim is denied, the inquiry ends, and 
Board does not proceed to determine whether the duty to 
assist has been met.

However, the Board has considered prior precedent that 
established that VA is obligated to advise a claimant of the 
kind of evidence needed to reopen a previously denied claim, 
see Graves v. Brown, 8 Vet. App. 522 (1996).  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, by virtue 
of the previous rating decisions, the notice of the rating 
decisions, the Statement of the Case and Supplemental 
Statement of the Case, VA has completely fulfilled its 
obligation to advise the appellant of the evidence needed to 
reopen a previously denied claim.  Thus, no additional 
development action in this regard is warranted.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The appellant contends that he has suffered since service 
from an acquired psychiatric disorder that had its onset 
during his active service, and that service connection for a 
psychiatric disorder, whether diagnosed as PTSD, an anxiety 
disorder or a depressive disorder, is therefore warranted.

Service connection for an acquired psychiatric disorder.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The appellant did not serve in combat; therefore the 
provisions of 38 U.S.C.A. § 1154 do not apply.

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The appellant contends that the psychiatric problems that he 
now has either started or worsened while he was on active 
duty.  His enlistment examination had shown that his 
psychiatric examination was normal.  After completing recruit 
training and being assigned to a unit, he was hospitalized 
for the flu.  He was told he was being discharged from the 
military hospital.  The appellant maintains that he did not 
see a psychiatrist prior to separation.  He further alleges 
that any problems he was having at that time were as a result 
of his military service.

Service medical records recorded a normal psychiatric 
evaluation at the time of entry into service in August 1961.  
The total years of military service was listed as zero.  The 
appellant denied any depression, excessive worry, or nervous 
trouble of any sort.  He was hospitalized in November 1961 
for an influenza-like syndrome.  The report of his November 
1961 separation examination documented a normal psychiatric 
evaluation.  The report further detailed that the appellant 
had reported moderate nervousness with depression, worry and 
trouble sleeping since 1955, and that he had been treated as 
an outpatient in a civilian hospital for four months in 1958, 
and for another four months in 1961.  He was hospitalized in 
November 1961 in the military hospital for an anxiety 
reaction without complications.  The service medical records 
reflect that the appellant was being considered for 
elimination from the service because of psychiatric 
evaluation findings of an inadequate personality.  The 
appellant then reported a history of frequent trouble 
sleeping, depression, excessive worry and nervous trouble.

VA Medical Center records documented that the appellant was 
hospitalized in September 1993 for cardiac catheterization.  
A history of substance abuse was noted.  He was evaluated in 
the mental hygiene clinic in October 1994.  He reported 
anxiety, irritability, not feeling like doing anything, 
decreased concentration and decreased memory.  On examination 
he was mildly anxious and irritable, with a slightly 
depressed, angry and frustrated affect.  An adjustment 
reaction with mixed emotional disorder versus PTSD was 
diagnosed.  In December 1994, the appellant was very anxious 
and reported being unable to cope with simple daily tasks.  
Chronic and severe PTSD was diagnosed.

A VA examination was conducted in May 1995.  The appellant 
reported service in the Marine Corps from 1957 to 1959, and 
in the Air Force from 1959 to 1961.  He reported that between 
1960 and 1961 he served as an advisor to the South Vietnamese 
Army through his role with an airline that had ties to them.  
On mental status examination he exhibited an affect and mood 
that reflected a degree of emotional numbing and constriction 
of affective display.  When asked what he did in his role as 
an advisor he stated that they "shot people."  During his 
nine months in Vietnam he became very disillusioned with the 
operation there.  He was reluctant to discuss Vietnam.  He 
lost a very good friend there.  They were guarding the 
perimeter with Claymore mines and they set one off to kill an 
enemy soldier who was in fact his friend.  He expressed a 
degree of guilt with regard to this incident.  He also 
reported that they went into villages and threw grenades into 
the hooches or into tunnels.  There was no gross evidence of 
psychosis and his sensorium was clear to gross testing.  His 
insight and judgment appeared to be reasonably preserved.  
There was no gross evidence of suicidal or homicidal 
ideation.  He reported that he could not sleep at night and 
had war-related nightmares.  He said he had flashbacks of 
Vietnam experiences.  He felt a void of emotion most of the 
time.  He appeared to be hypervigilant throughout the 
interview and noted that his wife felt he was nervous all of 
the time.  He preferred to live in the country and had moved 
to a more rural setting.  He reported rage reactions.  He 
reported recurring episodes of depression.  He essentially 
had no social life and preferred to be alone.  He had been 
treated in the past for drug and alcohol abuse.  The examiner 
diagnosed PTSD with marked depressive features.

VA Medical Center records document that between March 1995 
and March 1997, the appellant was seen in the Mental Hygiene 
Clinic.  He was noted to have claimed combat in Vietnam prior 
to the conflict, and that he was without documentation 
thereof.  It was also noted that the appellant had a history 
of polysubstance abuse, chronic dysphoria and anxiety.  
Diagnoses were listed as possible PTSD and dysthymia.

The appellant was hospitalized in July 1995 for evaluation of 
increased shortness of breath and chest pain and PTSD was 
listed as a diagnosis.

The appellant underwent a two-day mental health assessment at 
a VA facility in February 1998.  He complained of moderate 
symptoms of depression, including depressed mood, 
hopelessness, guilt, insomnia, fatigue, concentration 
difficulties, feelings of guilt and worthlessness, 
hopelessness and psychomotor retardation.  He admitted to 
moderate to severe symptoms of panic.  He denied current or 
past symptoms associated with other mental illnesses.  The 
appellant was noted to have reported attitudes and behaviors 
consistent with a variety of Axis II conditions including 
borderline, narcissistic and antisocial personality 
disorders.  The most recent episode of depression and panic 
was said to have been present in varying degrees since a 1992 
heart attack that had resulted in job loss, inactivity and 
severe financial problems.  An Axis I diagnosis of recurrent 
major depression and Axis II diagnoses of borderline, 
narcissistic, and antisocial personality traits were rendered 
pursuant to the assessment.

The appellant also underwent a psychological evaluation in 
April 1998.  The appellant was known to the examining 
physician who stated that the appellant used to claim that he 
had post-traumatic stress disorder but had never showed 
symptoms and had no proof of combat or his presence in 
Vietnam.  The appellant was noted to have a history of 
narcotic and substance abuse.  He complained of depression 
and overwhelming anxiety, social avoidance, and wanting to be 
in bed all of the time.  His affect was described as 
moderately anxious and possibly depressed.  His memory was 
said to be within normal limits.  Chronic dysthymia was 
diagnosed.

The appellant was subsequently diagnosed with tardive 
dyskinesia in November 1999.  Later that month, he continued 
to complain of nervousness, depression, financial worries and 
involuntary chewing movements.  There was no formal thought 
disorder.  He was diagnosed with anxiety disorder not 
otherwise specified and dysthymia.  Rule-out disorders 
included obsessive-compulsive disorder, panic disorder and 
edentulous dyskinesia.  August 2000 records documented the 
appellant's report that his anxiety was under better control.  
Anxiety disorder not otherwise specified, dysthymia and 
obsessive-compulsive disorder were diagnosed.  He was 
evaluated in January 2001 for continued involuntary movement 
and slurred speech.  A neurologist rendered a diagnosis of 
neuroleptic dyskinesia. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

To the extent that the appellant has presented a claim for an 
acquired psychiatric disorder other than PTSD or a 
personality disorder, the Board finds that the preponderance 
of the evidence is against the claim.  The appellant's 
separation medical examination report does not show the 
existence of a psychiatric condition.  The first medical 
evidence of a nervous disorder is found in the September 1993 
VA hospitalization report that contains a diagnosis of status 
post substance abuse.  The Board notes that the evidence of 
record does not show that appellant was diagnosed with any 
anxiety or depressive disorder prior to the 1990s, many years 
after service.  

In addition, the claims file does not contain competent 
medical evidence to the effect that the appellant's currently 
manifested anxiety disorder or depressive disorder or any 
other diagnosed Axis I disorder is related to his service.  
Instead, the competent medical evidence of record relates the 
appellant's current depression and other symptoms to his 1992 
heart attack and subsequent related events.  The Board is 
cognizant of the appellant's own statements to the effect 
that he experiences symptoms of an acquired psychiatric 
disorder that are due to things he experienced in his short 
period of service in the Air Force.  However, the evidence 
does not indicate that he possesses medical expertise.  He is 
not competent to render an opinion on a matter involving 
medical knowledge, such as diagnosis or causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board has considered the appellant's statements submitted 
in support of his argument that he has a nervous condition 
other than a personality disorder or PTSD as a result of his 
service.  To the extent that his statements represent 
evidence of continuity of symptomatology, without more the 
appellant's statements are not competent evidence of a 
diagnosis of any Axis I disorder, nor do they establish a 
nexus between an acquired psychiatric condition and his 
military service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The appellant has not shown that 
he has the requisite competence, and, accordingly, his claim 
for service connection for an acquired psychiatric condition 
other than a personality disorder or PTSD must be denied.

Furthermore, there is no competent medical evidence of the 
existence of a diagnosis of a psychosis within a year of the 
appellant's separation from active service to support 
presumptive service connection under 38 C.F.R. §§ 3.307 and 
3.309.  Only psychoses are entitled to service connection on 
a presumptive basis under the law.  See 38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. § 3.309(a).  The current 
regulations do not list anxiety or depression as a psychosis 
or psychotic disorder, but rather as an anxiety disorder and 
a mood disorder, respectively.  See 38 C.F.R. § 4.130.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for an acquired psychiatric condition 
other than a personality disorder or PTSD must be denied.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply.  Schoolman 
v. West, 12 Vet. App. 307, 311 (1999).

New and material evidence.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The Board notes that 38 C.F.R. 
§ 3.156(a) was amended in August 2001; however, the amendment 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  Consequently, it does 
not apply to this case.

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As previously noted, the June 
1966 rating decision, the last time the personality disorder 
claim was finally disallowed on any basis, is final and may 
not be reopened in the absence of new and material evidence.  
Likewise, service connection for PTSD was last finally denied 
on any basis in the February 1996 rating decision.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  Therefore, the appellant's claims may be reopened 
only if new and material evidence has been secured or 
presented since the June 1966 rating decision and the 
February 1996 rating decision.  See Glynn v. Brown, 6 Vet. 
App. 523 (1994).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107 (b) has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The evidence considered by the RO in reaching its June 1966 
decision consisted of the appellant's service medical records 
and a VA Form 21-526 dated in May 1966.  The appellant's 
application for benefits indicated that he was seeking 
service connection for a nervous condition.  The service 
medical records showed that an inadequate personality had 
been diagnosed in service.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of and 
the reasons for the previous denial.  Service connection for 
an inadequate personality disorder was denied in June 1966 
because it was found to be a constitutional or developmental 
abnormality that was not a disability under the law.  Both in 
1966 and currently, congenital or developmental defects such 
as personality disorders are not diseases or injuries within 
the meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c).

The evidence submitted in support of the petition to reopen 
the claim consisted of additional medical evidence 
documenting post-service psychiatric diagnoses that have 
included borderline, narcissistic and antisocial personality 
traits, as well as the appellant's continued assertion that 
service connection for a psychiatric disability is warranted.  
The evidence submitted in support of the petition to reopen 
the claim for service connection fails to cure the defect 
that existed at the time of the June 1966 rating decision, 
that is, service connection for a personality disorder is not 
permitted under the law.  Although the appellant has 
submitted additional medical evidence that is new, in that it 
was not previously of record, this evidence is not so 
significant in that it must be considered in order to fairly 
decide the merits of the claim.  The evidence submitted is 
cumulative because it confirms that which was known at the 
time of the prior rating decision- that the appellant had a 
personality disorder.  Additional evidence of congenital or 
developmental abnormalities cannot be new and material 
because service connection for either is not permitted under 
the law.  Therefore, the petition to reopen the claim for 
service connection for an inadequate personality disorder 
must be denied.

Turning to the PTSD claim, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board 
notes that the diagnostic criteria, including those related 
to stressors, set forth in THE AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, (4th ed. 1994) (DSM-IV) for mental disorders have 
been adopted by the VA during the pendency of this appeal.  
38 C.F.R. § 4.125.  

According to the updated criteria, a diagnosis of PTSD 
requires that a veteran be exposed to a traumatic event and a 
response involving intense fear, helplessness, or horror.  
The appellant's claim must therefore be reviewed under the 
new regulatory provisions, as well as those in effect when he 
filed his claim.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In that regard, it is also noted that while this 
case was undergoing development, the provisions of 38 C.F.R. 
§ 3.304(f) were amended.  See 38 C.F.R. § 3.304(f) (1999).  
Also, while this case was pending, the General Counsel of the 
VA promulgated a Precedent Opinion defining when a veteran 
had "Engaged in Combat with the Enemy."  See VAOPGCPREC 12-
99 (1999).

The evidence before the RO at the time of the February 1996 
rating decision denying service connection for PTSD included 
the appellant's service medical records that documented a 
report of no prior military service at entry in 1961.  Other 
than a personality disorder, the service medical records 
documented a normal psychiatric evaluation at entry and 
separation.  Neither the service medical records nor the 
appellant's DD Form 214 show overseas, combat or Vietnam 
service.  The appellant had documented active service of 
three months and four days in his first enlistment.

The RO also considered VA Medical Center records that 
documented a history of polysubstance abuse.  On VA 
examination in May 1995, the appellant reported service in 
Vietnam between 1960 and 1961 as an "advisor" and inservice 
stressors.  A diagnosis of PTSD was entered.

Service connection for PTSD was denied in the February 1996 
rating decision on the basis that there was no evidence of 
active service other that 95 days of active duty in the Air 
Force during which the appellant was discharged due to a pre-
existing personality disorder.  There was no verification of 
record of any other service, combat service or Vietnam 
service.  Therefore, the RO concluded that the diagnosis of 
PTSD was not supported by the evidence and there was no 
reasonable probability of a valid claim for service 
connection.  In other words, service connection was denied 
due to a lack of verified stressors.

The evidence submitted in support of the petition to reopen 
the appellant's PTSD claim consisted of additional medical 
evidence that included a March 1995 diagnosis of possible 
PTSD and an April 1998 statement by a physician that the 
appellant "used to claim PTSD."  Additional evidence of 
post-service diagnosis of and treatment for anxiety disorder 
and dysthymia was presented.  The evidence also consisted of 
the appellant's contention that no matter what his 
psychiatric problem was called, it started on active duty and 
should be service connected.

The evidence submitted in support of the petition to reopen 
the claim for service connection for post-traumatic stress 
disorder fails to cure the evidentiary defect that existed at 
the time of the February 1996 rating decision.  In February 
1996, the RO was presented with a post-service PTSD diagnosis 
that was based on stressors alleged to have occurred during 
an unverified period of service in Vietnam prior to the 
Vietnam Era.  In other words, there was evidence of a PTSD 
diagnosis but there was no stressor verification because 
there was no evidence that the appellant had ever served in 
the capacity he had reported.  The evidence submitted 
subsequent to the February 1996 rating decision, although new 
because it was not previously before the RO, is not material 
because it does not even address the question of whether the 
appellant had Vietnam service and therefore verifiable 
stressors.  In fact, the evidence submitted appears to 
indicate the appellant's retreat from his position that he 
has PTSD attributable to inservice stressors.  

Furthermore, the medical evidence does not establish any 
current diagnosis of PTSD.  The most recent medical evidence 
of record indicates that the appellant is currently diagnosed 
with an anxiety disorder not PTSD, and/or that he is 
currently suffering from a depressive disorder, not PTSD.  
Thus, the evidence submitted since the February 1996 rating 
decision cannot establish a causal connection between the 
claimed PTSD and service because there is no current 
diagnosis of that condition.

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As there is no competent evidence of record 
of any current diagnosis of PTSD, the Board concludes that 
the appellant's petition to reopen his claim for service 
connection for PTSD must be denied.  In addition, since there 
is no diagnosis of PTSD, the provisions of 38 U.S.C.A. § 1154 
and VAOPGCPREC 12-99 (1999) are not for application.

Accordingly, the Board finds that the newly submitted 
evidence is not probative of the PTSD issue in this case.  
This evidence, when considered alone or in conjunction with 
all of the evidence of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the appellant's PTSD claim.  As such, this evidence is not 
"new and material" as contemplated by law, and thus, it does 
not provide a basis to reopen the appellant's claim for 
service connection for PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


ORDER

Service connection for an acquired psychiatric disability 
(other than inadequate personality disorder and post-
traumatic stress disorder), to include an anxiety disorder 
and dysthymia, is denied.  

The appellant's petitions to reopen his claims for service 
connection for inadequate personality disorder and PTSD are 
denied.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals



 

